Elliott, J.
The appellant demands a reversal for the reason, as he alleges, that the court erred in taxing costs against him. We are of the opinion that the record does not. affirmatively show any error.
The bill of exceptions does not show what matters were presented to the court on the hearing of the motion, nor does-it show what action was taken prior to the trial. For aught, that appears, there may have been' an offer to confess judgment under section 514, R. S. 1881, and we must presume that this was done, or that some other valid reason existed justifying the ruling of the court.
*230Filed Oct. 21, 1887.
It is firmly settled that, unless the contrary affirmatively .appears, all reasonable presumptions will be made in favor of the judgment of the trial court. The recognized rule is thus stated in Myers v. Murphy, 60 Ind. 282: “All the presumptions are in favor of the correctness of the decisions of the court below, and where a party claims in this court, that any of those decisions are ei’roneous, he must so save and present the alleged erroneous decision, in the record, as to exclude every reasonable presumption in favor of such decision.”
Judgment affirmed.